Citation Nr: 1404343	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-11 631	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an arachnoid cyst.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and A.W.


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.  Thereafter, he had additional service.  This includes unspecified service from May 1958 to May 1962 and service in the National Guard from March 1974 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio.  The determination made therein to deny service connection for a mass of the left brain region was continued but recharacterized as an arachnoid cyst in a December 2008 rating decision once again by the Tiger Team at the RO in Cleveland, Ohio.  September 2009 and June 2010 rating decisions by the RO in Nashville, Tennessee, further continued the determination to deny.  The Veteran appealed.

In May 2013, the Veteran and his daughter A.W. testified regarding this matter at a hearing at the Nashville RO conducted before the undersigned Veterans Law Judge.  This matter was remanded by the Board for additional development in August 2013.  It once again is REMANDED based on review of the Veteran's electronic claims files.  There no longer is a paper claims file, as it was converted to electronic format via scanning.  Please note that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

The Veteran filed a claim for entitlement to an increased rating for bilateral hearing loss in October 2013.  There is no indication that this claim has been adjudicated yet by the RO.  Accordingly, it is referred for appropriate action to include adjudication.


REMAND

Although the Board sincerely regrets the delay of another remand, adjudication of the Veteran's entitlement to service connection for an arachnoid cyst cannot be undertaken as of yet.  More development is needed to ensure that he is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the benefit sought, as indicated in the previous remand.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

I.  Records

This duty includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

VA treatment records dated into May 2012 are available.  They concern the Veteran's ongoing treatment to include concerning his arachnoid cyst.  As such, it is inferred that there may be pertinent VA treatment records dated from May 2012 to present.  These updated records have not been requested by VA.  A request or requests for them must be made.  This is particularly true as VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

II.  Medical Examination and Opinion

The duty to assist also includes a mandate that any VA medical examination or opinion obtained in conjunction with a service connection claim must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such an examination or opinion is adequate when it allows for fully informed adjudication.  Id.  The disability present, if any, must be described in sufficient detail during the examination.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Consideration must be given to the Veteran's entire medical history in formulating the opinion.  Id.  This helps ensure that the factual premises underlying the opinion is accurate, as is required.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale provided for it further must be clear and complete.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.  All applicable theories of entitlement must be addressed.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

In its previous remand, the Board directed that the Veteran be scheduled for a VA medical examination and that a VA medical opinion then be rendered.  The examination and opinion were to comply with the duty to assist.  All findings from the examination, for example, were to be set forth.  With respect to the opinion, the Veteran's relevant history was to be considered.  The rationale indeed was to include a discussion of the lay evidence that the Veteran was in close proximity to a jet engine explosion during service, which the Board noted it found to be credible, and medical evidence in the form of opinions from Dr. K.S. and Dr. N.W.  

A Board remand confers upon the Veteran the right to compliance with the directives therein.  Stegall v. West, 11 Vet. App. 268 (1998).  Strict compliance is not necessary, but there must be at least substantial compliance.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Not even substantial compliance with the Board's prior directives has been achieved here.  The Veteran did not undergo a VA medical examination because it was determined that his arachnoid cyst already had been described in sufficient detail.  Upon further consideration, the Board agrees.  It is undisputed that this cyst exists.  Imaging is available to confirm the location and size of the cyst.  A VA medical opinion was rendered.  Yet some of it may not be available.  The rationale supplied for what is available further does not permit fully informed adjudication.

Following cancellation of the examination request made in September 2013, the next pertinent documentation is an October 2013 request for an addendum opinion.  Deficiencies with contract neurologist Dr. T.P.'s "completed 2507" form were identified therein.  No 2507 form from Dr. T.P. is available, however.  The only thing from Dr. T.P. indeed is a December 2013 opinion entitled "addendum."  Clarification thus is needed.  Dr. T.P. concluded in the addendum that the Veteran's arachnoid cyst is more likely congenital and less likely secondary to a blast during service.  The rationale was that these cysts typically are congenital and that, while they can result from trauma, this cannot be determined here because of the absence of contemporaneous imaging.  This touches upon the Veteran being in close proximity to an explosion during service, but there was no real discussion in this regard.  There also was no discussion of the opinions of Dr. K.S. and N.W.  Indeed, there was no reference whatsoever to these opinions.  A lengthier rationale that explains why the aforementioned conclusion was reached in the context of medical principles and the lay and medical evidence, in sum, still is needed.  Arrangements therefore must be made for another VA medical opinion to be rendered.  It not only should address the Veteran being in close proximity to an explosion but also his close proximity to various weapons fire during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Make as many requests as necessary to obtain VA treatment records regarding the Veteran dated from May 2012 to present.  Associate all records received with the electronic claims file.  If no records or incomplete records ultimately are received, notify the Veteran and his representative pursuant to established procedure.  Document the electronic claims file as appropriate in this regard.

2.  Clarify whether Dr. T.P. rendered an original opinion, to include on the "completed 2507" form referenced in an October 2013 opinion addendum request or otherwise, in addition to his December 2013 addendum opinion.  If so, associate it with the electronic claims file.  If not, document the electronic claims file as appropriate.

3.  Then arrange for another VA medical opinion to be rendered by a neurologist regarding the Veteran's arachnoid cyst.  Review of the electronic claims file must be undertaken, with such documented in a report to be placed in therein.  Next, an opinion shall be rendered in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the cyst was caused or aggravated (permanently worsened beyond natural progression) by the Veteran being in close proximity to a jet engine explosion during active duty service (which the Board finds credible), by him being in close proximity to various weapons fire during active duty service and service thereafter, or otherwise is related to his active duty service and/or service thereafter.

A clear and complete rationale (explanation) shall be provided for the opinion in the report.  This includes a discussion longer than a few sentences concerning pertinent medical principles as they relate to the pertinent medical and lay (non-medical) evidence.  The August 2009 opinion of Dr. K.S. and May and June 2010 opinions of Dr. N.W. specifically must be addressed.  If the opinion cannot be provided without resort to speculation, the rationale shall discuss whether this is due to a lack of the appropriate qualifications, the need for more information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, the inability to obtain needed information, or some other reason.  A citation for or copy of any medical literature referenced finally shall be provided in the report.

4.  Finally, readjudicate the Veteran's claim of entitlement to service connection for an arachnoid cyst.  If the determination is favorable to him, furnish him and his representative with a rating decision.  If the determination is not favorable to him, furnish him and his representative with a supplemental statement of the case (SSOC) and allow them the requisite period to respond.  Place a copy of the rating decision or SSOC in the electronic claims file.  If an SSOC is issued, process this matter for return to the Board.

No action is required of the Veteran until he is notified by the RO or Appeals Management Center.  He is advised, as he was in the previous Board remand, that he has the right to submit additional evidence and argument regarding this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all matters remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

